98 N.E.2d 834 (1951)
155 Ohio St. 380
ORTHODOX HEBREW BOARD OF EDUCATION
v.
TAX COMMISSIONER OF OHIO et al.
No. 32096.
Supreme Court of Ohio.
May 9, 1951.
Fred S. Mott, Cincinnati, for appellant.
C. William O'Neill, Atty. Gen., and Robert E. Leach, Columbus, for Board of Tax Appeals.
C. Watson Hover, Pros. Atty., and Francis X. Schwegmann, Cincinnati, for appellees, County Auditor and Prosecuting Attorney.
PER CURIAM.
It seems clear to this court that there was evidence before the Board of Tax Appeals to support its finding and decision. That decision is not unlawful or unreasonable and is, therefore, affirmed.
Decision affirmed.
WEYGANDT, C. J., and ZIMMEMAN, MIDDLETON and MATTHIAS, JJ., concur.
STEWART, TAFT and HART, JJ., dissent.
TAFT, Judge (dissenting).
On the facts, I am of the opinion that the decision of this court in Board of Education of City of Cincinnati v. Board of Tax *835 Appeals, 149 Ohio St. 564, 80 N.E.2d 156, requires a holding that appellant is entitled to the tax exemption claimed.
Carried to its logical conclusion, the decision of the Board of Tax Appeals would deny exemption to any property otherwise entitled thereto if the use which would ordinarily justify exemption had been temporarily suspended before the tax-lien date for necessary repairs, and work on such repairs had not been commenced on or before that date.
STEWART and HART, JJ., concur in the foregoing dissenting opinion.